Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Provisional Application 62868664, filed 06/28/2019 
PCT/US20/31739, filed on 05/07/2020, now abandoned 16582682.

Remarks
This action is in response to After Final Action request filed on 12/12/2021. Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1, 4, 5, 8-10, 12-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Wu et al. [US 20200104426 A1, Apr. 2, 2020] in view of Dwars et al. [US 20200133663 A1, October 31, 2018].

With respect to claims 1, 12 and 18, the claims limitations of the method and system comprising: 

With respect to claim 1, Wu teaches a method, comprising:
generating a random graph representative of a dataset of points, the random graph including a set of vertices associated with the dataset of points and randomly assigned out-neighbor data for each vertex of the set of vertices ([0049-0050] random graph embedding system 102 and/or components thereof, can facilitate task-dependent analysis of data graphs associated with, for instance:.. graph pattern matching and searching; and/or another type of data graph….a graph and/or a data graph can constitute a data structure (e.g., a graph-structured dataset) that can represent data as a network of nodes (e.g., vertices), where a relationship between the nodes can be represented as connections (e.g., edges);
Wu does not specifically teach generating a first iteration of a search graph by iteratively applying a search algorithm for each vertex of the set of vertices
Dwars teaches generating a first iteration of a search graph by iteratively applying a search algorithm for each vertex of the set of vertices [e.g. searches perform multiple explicitly specified breadth-first searches such as at least breadth-first searches 121-123), 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Wu with of Dwars. Such modification would support distributed graph processing (Dwars [0019]).
Dwars as modified by Wu further teaches:
updating the random graph (Wu [0049-0050] random graph embedding system 102 and/or components thereof, can facilitate task-dependent analysis of data graphs associated with, for instance:.. graph pattern matching and searching) by modifying the randomly assigned out-neighbor data to ensure that each vertex of the
set of vertices includes a navigable path from each vertex to a start vertex [e.g. breadth-first search starts at a source vertex] (Dwars [0020-0022] breadth-first search is an algorithm that traverses edges of a graph to visit vertices one after another. Breadth-first search starts at a source vertex. Each vertex that breadth-first search visits is visited only once. Breadth-first search may stop after visiting all vertices of a graph or sooner if a termination criterion is met, such as reaching a particular node. Breadth-first search visits vertices in order of increasing distance from the source vertex…
Each of breadth-first searches 121-123 starts at a different source vertex, such as vertices 151-153 respectively. Graph 150 may have more vertices than are sources of searches. Breadth-first searches 121-123 are based on a shared logic that is part of first software instructions 120. Breadth-first searches 121-123 may be configured to proceed serially or in parallel, such as each search in a separate thread. Each vertex of 
generating an updated search graph by iteratively applying the search algorithm for each vertex of the set of vertices [e.g. generates second software instructions 140 based on the analysis of first software instructions 120] and refining out-neighbor data from the first iteration of the graph to reduce a number of hops between vertices of the set of vertices [e.g. a multi-source breadth-first search optimizes by avoiding redundant processing that is a consequence of a vertex being visited by multiple searches] (Dwars [0024-0027] computer 110 combines breadth-first searches 121-123 into multi-source breadth-first search 130. A multi-source breadth-first search is an optimized combination of multiple equivalent breadth-first searches that each originates from a different source node…
A multi-source breadth-first search optimizes by avoiding redundant processing that is a consequence of a vertex being visited by multiple searches. Optimization may reduce demand for time or space. Optimization relies on sharing or reusing the results of computations that occur during traversals of subgraphs that are common to more than one individual breadth-first search. Such sharing may be achieved with, perhaps distributed, shared memory or another data sharing mechanism…
Computer 110 derives multi-source breadth-first search 130 based on the shared logic of breadth-first searches 121-123. The source vertices of multi-source breadth-first search 130 are the same as the source vertices of breadth-first searches 121-123. During generate 115, computer 110 generates second software instructions 140 based on the analysis of first software instructions 120. Second software instructions 140 are configured to perform multi-source breadth-first search 130. Second software instructions 140 may be configured for dynamic parallelism. Second software instructions 140 may also be configured to be executed on a distributed graph processing engine such as PGX.DIST); and
providing the updated search graph for storage on a computing device (Dwars [0063] the second software instructions 140 include functionality where during a loop iteration, certain nodes are active and the active nodes send messages to their neighbor nodes, such that the neighbor nodes will become active in the next loop iteration. In a distributed graph, graph nodes may be stored on a plurality of machines in a network of machines. Sending a message from an active node to neighbor nodes may entail, for at least some of the neighbors, transmission over a network from a machine storing the active node to a machine storing the neighbor node. Thus, the integral step of passing messages between nodes in the above implementation requires communication and synchronization between machines that are part of the distributed machine network. The above techniques facilitate the automated generation of code that applies MS-BFS to BFS-based algorithms which run multiple independent BFS instances in a distributed system environment).

With respect to dependent claim 4, Wu as modified by Dwars further teaches wherein generating the first iteration of the search graph comprises: for a first vertex from the set of vertices: identifying a first set of vertices visited by a traversal between the start vertex and the first vertex [e.g. 1st transformed instructions]; and updating out-neighbor data for the first set of vertices to ensure that each vertex from the first set of vertices includes an out-neighbor to a diverse set of vertices (Dwars [0017] the neighbor iteration loop of the transformed instructions passes messages between machines that store and process partitions of a distributed graph. Thus, the transformed instructions are configured to be executed by a distributed graph processing engine. The improved transformation technique allows works for distributed systems and allows the use of multi-source breadth-first search in a way that is transparent to the user and automated for efficient generation of code that can be executed by a distributed graph processing engine).

With respect to dependent claim 5, Wu as modified by Dwars further teaches wherein generating the first iteration of the search graph comprises iteratively identifying paths of vertices and updating out-neighbor data for vertices along the identified paths of vertices to ensure that each vertex from the set of vertices includes one or more navigable paths from each vertex to the start vertex (Dwars [0024-0027] computer 110 combines breadth-first searches 121-123 into multi-source breadth-first search 130. A multi-source breadth-first search is an optimized combination of multiple equivalent breadth-first searches that each originates from a different source node…
A multi-source breadth-first search optimizes by avoiding redundant processing that is a consequence of a vertex being visited by multiple searches….).

With respect to dependent claim 8, Wu as modified by Dwars further teaches receiving a query associated with the dataset; and applying a navigation algorithm to the updated search graph based on the query to identify a neighborhood within the dataset corresponding to the query (Dwars [0072] software system 300 includes a graphical user interface (GUI) 315, for receiving user commands and data in a graphical (e.g., "point-and-click" or "touch gesture") fashion. These inputs, in turn, may be acted upon by the system 300 in accordance with instructions from operating system 310 and/or application(s) 302. The GUI 315 also serves to display the results of operation from the OS 310 and application(s) 302, whereupon the user may supply additional inputs or terminate the session (e.g., log off)).

With respect to dependent claim 9, Wu as modified by Dwars further teaches wherein applying the navigation algorithm to the updated search graph comprises: identifying an initial navigation point within the search graph; and applying the navigation algorithm from the initial navigation point to follow a navigable path of vertices from the updated search graph until converging at a location within the search graph corresponding to the query (Dwars [0016] the transformed instructions include a node iteration loop that is configured to iterate once per each active vertex of the plurality of vertices of the distributed graph and determine the particular result. The transformed instructions also include a neighbor iteration loop that is configured to iterate once per each active vertex of the plurality of vertices of the distributed graph. Each iteration of the neighbor iteration loop is configured to activate one or more neighbor vertices of the plurality of vertices for the following iteration of the neighbor iteration loop).

With respect to dependent claim 10, Wu as modified by Dwars further teaches wherein the initial navigation point comprises: a randomly selected vertex within the updated search graph or a predetermined vertex within the updated search graph for use in processing multiple subsequent queries (Dwars [0024] a multi-source breadth-first search is an optimized combination of multiple equivalent breadth-first searches that each originates from a different source node. Equivalent here means that for each source node a same code is executed, such as the inner logic discussed for FIG. 3).

Regarding claims 13, 14, 16, 17 and 20; the instant claims recite substantially same limitations as the above rejected claims 1, 4-5, 8-10 and are therefore rejected under the same prior-art teachings.

Claims 2, 3, 6, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Wu in view of Dwars, as applied to claims 1 and 18, further in view of Wang et al. [US 20130230255 A1, March 2, 2012]. 

With respect to dependent claim 2, Wu as modified by Dwars does not teach wherein generating the random graph comprises identifying, for each vertex from the set of vertices, a predetermined number of vertices from the set of vertices to assign as out-neighbors to the vertex.
Wang teaches wherein generating the random graph comprises identifying, for each vertex from the set of vertices, a predetermined number of vertices from the set of vertices to assign as out-neighbors to the vertex (Wang [0069] the graph application 110 stops the propagation process when the priority queue is empty or when a maximum number of visited data points is reached. This threshold may be set up by the user 108 or determined automatically).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Wu as modified by Dwars with using a predetermined number of vertices from the set of vertices to assign as out-neighbors to the vertex of Wang. Such a modification would apply toward constructing the graphs (Wang [0052]).

With respect to dependent claim 3, Wu as modified by Dwars as modified by Wang further teaches wherein identifying the predetermined number of vertices comprises identifying, for each vertex from the set of vertices, randomly selected vertices from all vertices of the random graph (Dwars [0016] the transformed instructions include a node iteration loop that is configured to iterate once per each active vertex of the plurality of vertices of the distributed graph and determine the particular result. The transformed instructions also include a neighbor iteration loop that is configured to iterate once per each active vertex of the plurality of vertices of the distributed graph. Each iteration of the neighbor iteration loop is configured to activate one or more neighbor vertices of the plurality of vertices for the following iteration of the neighbor iteration loop).

wherein generating the updated search graph comprises identifying an out-neighbor threshold value indicating a measure of aggressiveness for the search algorithm associated with refining out-neighbor data to reduce the number of hops between vertices of the set of vertices.
Wang teaches wherein generating the updated search graph comprises identifying an out-neighbor threshold value indicating a measure of aggressiveness for the search algorithm associated with refining out-neighbor data to reduce the number of hops between vertices of the set of vertices ([0006] the process may propagate the approximate k-NN graph by expanding from an immediate neighborhood to farther neighborhoods to locate additional nearest-neighboring nodes for each node in a best-first manner. This expansion of the approximate k-NN graph to other areas retrieves additional nearest-neighboring nodes that are true neighbors, and finally identifies the best k NN points as the refined k-NN points for each point).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Wu as modified by Dwars with using a predetermined number of vertices from the set of vertices to assign as out-neighbors to the vertex of Wang. Such a modification would apply toward constructing the graphs (Wang [0052]).

With respect to dependent claim 7, Wu as modified by Dwars and Wang further teaches wherein the out-neighbor threshold value is determined based on a target size for the updated search graph to be stored within the storage of the computing device (Wang [0067] the graph application 110 expands the neighborhood of the data point (e.g., p 402) and moves all of the neighbors into a priority queue and a result set. The neighboring data point q nearest to data point p 402 is positioned at a top of the priority queue. The size of the result set is fixed as k, which may be same as the nearest neighbors. The graph application 110 moves a data point into the result set by comparing the data point with other data points present in the result set. The comparison is that if the data point is more similar or nearer to a source data point, a farthest data point in the result set may be distinguished and this new data point is moved to the priority queue. The graph application 110 retains the most similar or nearest k-NN data points that are selected from visited data points).

Regarding claim 19; the instant claims recite substantially same limitations as the above rejected claims 6-7 and are therefore rejected under the same prior-art teachings.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Wu in view of Dwars, as applied to claims 1 and 12, further in view of Shuma et al. [US 20180268040 A1, March 20, 2017].

With respect to dependent claim 11, Wu as modified by Dwars further teaches providing a non-compressed representation of the dataset to be stored on a solid-state storage (SSD) of the computing device ([0085] common forms of storage media include, for example solid state drive,…). 
Wu as modified by Dwars does not teach providing a compressed representation of the dataset to be accessible via a memory of the computing device.
Shuma teaches providing a compressed representation of the dataset to be accessible via a memory of the computing device ([0006] the processing circuit is configured to compress the dataset on a row-by-row basis according to the data compression technique, and make data within the dataset accessible to a user while the dataset is being compressed on a row-by-row basis).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Wu as modified by Dwars with compressed dataset to be accessible via a memory of the computing device of Shuma. Such a modification would allow end-users to continue to access and manipulate the data in the dataset while the dataset is being compressed (Shuma [0038]).

Regarding claim 15; the instant claims recite substantially same limitations as the above rejected claim 11 and is therefore rejected under the same prior-art teachings.

Response to Arguments
Applicant’s arguments filed on 12/22/2021 have been considered. The arguments are persuasive. The new ground of rejection is presented herein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SOHEILA G DAVANLOU
Examiner
Art Unit 2153

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153